DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings were received on 04 August 2021 to make corrections to the drawings in response to the Quayle action dated 12 March 2021.  These drawings are acceptable.
Response to Arguments


Applicant’s arguments, see the remarks and substitute specification and drawings, filed 04 August 2021, with respect to making corrections in response to a Quayle action dated 12 March 2021 have been fully considered and are persuasive.  The objections to the drawings and the specification have been withdrawn. 
Allowable Subject Matter


Claims 1-20 are allowed.




The following is an examiner’s statement of reasons for allowance: The claims all call for a specific structure in a chamber with a first end wall, second end wall, a front wall, a secondary drain, and other specific features which are not disclosed, taught, nor deemed to be obvious in view of the prior art of record. The closest prior art was a document found at the website: https://www.hach.com/source-water-monitoring-panel-digital-outputs/product-downloads?id=45654731603, which appears to show the device of the current invention, but the drawings provided do not provide adequate enough .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RODNEY T. FRANK
Examiner
Art Unit 2861



August 13, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861